NICHOLLS, J.
Mrs. L. A. Perry, widow of - Perry, died intestate in the parish of Caddo, in about August, 1907, leaving a small estate and no one to take charge of the same. On the petition of Ernest R. Bernstein, alleging these facts, that Mrs. Perry had left no relatives in the state, and that he was a creditor of the deceased, an inventory was made, and after due proceedings Bernstein was appointed and qualified as the administrator of the succession. Roland Williamson was by order of the court appointed attorney of absent heirs.
In course of administration the administrator sold some of the property for the-purpose of paying debts, and after filing his, *253account he had on hand property over $2,-000 in value.
Thereupon Miss Nannie A. Kilpatrick, a niece, and Miss Florence Kilpatrick, a grandniece, of Mrs. Perry, filed a petition in court, and, alleging their relationship to her, prayed to be recognized as her heirs and placed in possession of her succession. Judgment was rendered in their favor as prayed for.
The administrator alone has appealed from the judgment. In the brief filed on his behalf it is said that there is no serious contest on the part of the attorney for absent heirs or the administrator to the parties so ordered to be put in possession of the succession being so placed, but that the administrator desires to be legally authorized to turn over the property.
By the judgment of the district court it was adjudged and decreed (after recognizing Miss Nannie’A. Kilpatrick and Miss Florence Kilpatrick as the sole heirs at law of Mrs. L. A. Perry) that E. R. Bernstein, administrator, upon the filing of his final account, deliver to the said heirs, in the proportion of an interest of one-half each, the property described in the judgment, less costs and charges which might be found due upon the filing of his final account as administrator; that upon the filing of his final account and delivery to the said heirs the administrator be finally discharged and his bond as such canceled.
An examination of the record discloses that Miss Florence Kilpatrick, one of the plaintiffs, who is represented in the petition which has been brought in her own name on her own behalf as a feme sole is a young girl 16 years of age, daughter of A. J. Kilpatrick, so testified to by her mother, who was the divorced wife of said Kilpatrick, and is now the wife of W. B. Brown. The record further discloses that no answer was filed in the case by Roland Williamson, attorney of absent heirs, and no default was taken against him. The paper purporting to-be an answer by the attorney of absent heirs is unsigned. Under the circumstances stated, we feel compelled (however reluctant we are to do so) to reverse the judgment appealed from, in so far as the demands of Miss Nannie Kilpatrick and Miss Florence Kilpatrick are concerned, on the appeal of the administrator and in his interest, and to-dismiss the demands herein of Miss Nannie Kilpatrick and Miss Florence Kilpatrick as. of nonsuit.
For the reasons herein assigned, it is hereby ordered, adjudged, and decreed that the demands herein of Miss Nannie Kilpatrick and Miss Florence Kilpatrick be and the-same are hereby dismissed as of nonsuit-